 
 

 

Application for Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Western District of Washington

In the Matter of the Search of:

Laura Marline Lewis

CaseNo. MJ20-5031

APPLICATION FOR A SEARCH WARRANT FOR BLOOD SAMPLE

I, lan McCranie, a federal law enforcement officer or an attorney for the government, request a search
warrant and state under penalty of perjury that I have reason to believe that a sample of blood consisting of one of
more tubes or vials should be taken from the following person:

Laura Marline Lewis
located in the Western District of Washington and that this blood sample is evidence of the following crime or crimes.

& Driving While Under the Influence in violation of RCW 46.61.502, 18 U.S.C. § 13, and
36 C.F.R § 4.23 or 38 C.F.R. § 1.218

O Physical Control of a Vehicle While Under the Influence of Alcohol or Drugs in violation
of RCW 46.61.504, 18 U.S.C. § 13, and 36 C.F.R § 4.23 or 38 C.F.R. § 1.218

O Driver under Twenty-One Consuming Alcohol or Marijuana in violation of RCW
46.61.503 and 18 U.S.C. § 13

O Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
O) Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13

O

 

This application is based on the facts set forth in the attached affidavit which is incorporated herein as if
fully set forth.

Pursuant to Fed. R. Crim. P. 4.1 & 41(d)(3), this warrant is presented:
XX] By reliable electronic means. L) Telephonically (and recorded).

Applicant’s Signature
Ian McCranie, Traffic Investigator
Joint Base Lewis-McChord Police Department

The above-named agent provided a sworn statement attesting to the gruth of fhe foregoing affidavit by
telephone on this 23rd day of February, 2020. Ww \

THE HON. DAVID W. CHRISTEL
UNITED STATES MAGISTRATE JUDGE

 

 

 
Co re HN DH ON Ff WH —

NM NH NO NY NH WHY NH YO RO ww mmm le

 

 

Case 3:20-mj-05031-DWC Document1 Filed 02/24/20 Page 2 of 7

STATE OF WASHINGTON )
Ss

ee”

COUNTY OF PIERCE

AFFIDAVIT OF OFFICER IAN MCCRANIE
J, Officer Ian McCranie, a Traffic Investigator with Joint Base Lewis-McChord
Police, Pierce County, Washington, having been duly sworn, state as follows:
AFFIANT BACKGROUND
1. I have served as a law enforcement officer for the past 6 years. My training
and experience relevant to the investigation discussed below includes the following:
L) Basic Training at the Federal Law Enforcement Training Center

& Basic Law Enforcement Training at the Department of the Army
Civilian Police Academy

& Standardized Field Sobriety Testing
& Advanced Roadside Impaired Driving Enforcement Training

I am Ian P. McCranie, currently assigned to the JBLM Police Traffic Section. I have
over 6 years of training and experience detecting, investigating, and arresting people for
driving under the influence of alcohol and/or drugs. My past training includes training in,
and certification to perform, Standard Field Sobriety Tests (SFSTs) in Washington State
by the Directorate of Emergency Services on Joint Base Lewis-McChord. My
certification was completed in June of 2013 in accordance with National Highway and
Transportation Safety Administration (NHTSA) standards. I have completed the
Department of the Army Civilian Police Academy in October 2013. I completed initial
training and certification on the BAC DataMaster in June of 2013 and recertification in
January 2016. I completed training and certification on the BAC Draeger in August 2017
and recertification in February 2019. I completed Advanced Roadside Impaired Driving
Enforcement (A.R.I.D.E.) in November of 2017. I completed a Marijuana Controlled
Burn though the Department of the Army Criminal Investigative Division (CID) in May

AFFIDAVIT OF IAN MCCRANIE UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
BLOOD WARRANT FOR LAURA MARLINE LEWIS - ! SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo oOo st DO WO HSH WY NYS

No we MY NY NY NR NY NR NR eet
ons NA WU BR YW YK CO CO OA DH A FF WY NY KH COC

 

 

Case 3:20-mj-05031-DWC Document1 Filed 02/24/20 Page 3 of 7

of 2018. I completed Marijuana DUI: Prosecution and Enforcement through the Traffic
Safety Resource Program in August of 2018. I completed Basic Collision Investigation
though the Criminal Justice Training Commission (CJTC) in October of 2018. I
completed Prosecuting the Drugged Driver through the Traffic Safety Resource Program
in June of 2019. I completed Advanced Collision Investigation though the Criminal
Justice Training Commission (CJTC) in December of 2019. I completed Technical
Collision Investigation though the Criminal Justice Training Commission (CJTC) in
February of 2020. I am also trained to recognize the signs and evidence of an alcohol
and/or drug related collision. Through my past training and experience I have learned to
recognize the signs of alcohol and/or drug impairment in people and to determine
whether or not a person’s ability to drive a motor vehicle safely is impaired. I also know
from my past training and experience that most drugs once ingested, including alcohol,
will be detectable in a person’s blood. I have approximately 41 DUI arrests throughout
my career in law enforcement.

2. The information presented in this affidavit is:

& Based on my personal observations and interviews that I have
conducted.

INTRODUCTION AND PURPOSE OF THE AFFIDAVIT

3. The purpose of this affidavit is to seek a search warrant to authorize me or
other law enforcement officers to direct a physician, a registered nurse, a licensed
practical nurse, a nursing assistant as defined in Chapter 18.88A of the Revised Code of
Washington (RCW), a physician assistant as defined in chapter 18.71A of the RCW, a
first responder as defined in chapter 18.73 of the RCW, an emergency medical technician
as defined in chapter 18.73 of the RCW, a health care assistant as defined in chapter
18.135 of the RCW, or any technician trained in withdrawing blood to extract a blood
sample consisting of one or more tubes or vials from Laura Marline Lewis (hereafter “the
Subject”). This warrant is requested for the purpose of gathering evidence of the

following crime(s):

AFFIDAVIT OF IAN MCCRANIE UNITED STATES ATTORNEY

BLOOD WARRANT FOR LAURA MARLINE LEWIS - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Se HDHD Wn Ph WH =

Ny NY NHN MB BNO DD RD RD DCm meet
ao nN ON Sh WwW NK CO CO tO HD DH nH SP WY NY KK |

 

 

Case 3:20-mj-05031-DWC Document1 Filed 02/24/20 Page 4 of 7

& Driving While Under the Influence in violation of RCW 46.61.502, 18
U.S.C. § 13, and 36 C.F.R § 4.23 or 38 C.F.R. § 1.218

O Physical Control of a Vehicle While Under the Influence of Alcohol or
Drugs in violation of RCW 46.61.504, 18 U.S.C. § 13, and 36 C.F.R §
4.23 or 38 C.F.R. § 1.218

QC Driver under Twenty-One Consuming Alcohol or Marijuana in violation
of RCW 46.61.503 and 18 U.S.C. § 13

C1 Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
L) Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13
O

 

4. I am seeking to present this application for a search warrant by electronic
means because the natural metabolization of alcohol or drugs in the bloodstream may
result in the loss of this evidence in the time it would take to present a search warrant
application in a more traditional fashion.

SUMMARY OF PROBABLE CAUSE

5. As a result of my duties I am familiar with the jurisdictional boundaries of
Joint Base Lewis-McChord, Washington. The incident described below occurred within
these jurisdictional boundaries, an area within the special maritime and territorial
jurisdiction of the United States as defined in 18 U.S.C. § 7.

6. The initial contact with the Subject occurred on 23 February 2020 at
approximately 4:53 p.m. at 41* Gate. At that time, a red 2016 Nissan Frontier WA
license plate #C75286M, operated by the Subject, failed to stop at the gate for a required
identification check. In accordance with security procedures, the gate barrier system was
activated, preventing the Subject from driving further onto Joint Base Lewis-McChord. A
high risk traffic stop was conducted, at which time the Subject failed to follow commands
to place her hands outside the driver’s window. The Subject then exited the vehicle
without being prompted and turned to patrols, staggering slightly. The Subject was then
taken into custody. While being placed in custody a strong odor of intoxicating beverages
was detected emanating from her breath and person. I was then requested to respond to

investigate the possibility of the Subject driving under the influence.

AFFIDAVIT OF IAN MCCRANIE UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
BLOOD WARRANT FOR LAURA MARLINE LEWIS - 3 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co eo HT KH Wn FF W NH

~My NH NHN NN NHN NH BO BRO RDO SO He OO eS eS OO eS Sl
on TN UM FP WY SK OO TD HT HH FP WY — O&O

 

 

Case 3:20-mj-05031-DWC Document1 Filed 02/24/20 Page 5 of 7

7. Based on my training and experience, I believe the Subject may be under
the influence of intoxicants or drugs for the following reasons: I arrived on scene at 5:17
p.m. and made contact with the Subject. I advised the Subject of her rights from my
department issued card at 5:27 p.m. The Subject stated that she understood her rights and
waived her rights, stating that she was willing to talk to me. I immediately detected the
strong odor of intoxicating beverages emanating from her breath. I asked the Subject if
she had consumed any alcoholic beverages; she claimed that she had not. I asked the
Subject if she would be willing to submit to voluntary SFSTs, to which she agreed.
SFSTs were conducted and showed obvious signs of impairment. I asked the Subject if
she would submit to a voluntary Preliminary Breath Test (PBT), to which she agreed. A
PBT reading of .212 was recorded at 5:47 p.m. At 5:48 p.m., I concluded that the Subject
was under the influence of intoxicating liquor and/or drugs and unable to operate a motor
vehicle safely. The Subject was advised she was in custody for DUI and transported to
the PMO for further processing. The Subject was taken to the BAC room where she was
advised of her constitutional rights from the Washington State DUI Arrest Report. The
Subject stated that she understood her rights and waived her rights. The Subject was then
advised of the Implied Consent Warning for Breath. The Subject initially said no she
would not provide a breath sample, then the Subject changed her mind and said she
would. During a question and answer session in the BAC room, the Subject admitting to
consuming 3-4 ounces of Vodka at her sister’s residence. Once data entry for the Draeger
was completed, the Subject stated that she did not feel the stop was right and would
refuse to submit to a breath sample.

8. The Subject:

Xd Has refused to take a breath Alcohol test on an instrument approved by
the State Toxicologist or a federal agency for such breath testing.

LJ Is being treated in a hospital, clinic, doctor’s office, emergency medical
vehicle, ambulance, or other similar facility, or is at a location that lacks
an instrument approved by the State Toxicologist or a federal agency for
performing such breath testing, and has refused to submit to a blood

test.
AFFIDAVIT OF IAN MCCRANIE UNITED STATES ATTORNEY
BLOOD WARRANT FOR LAURA MARLINE LEWIS - 4 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo oOo 4 DH Ww FB WY NH

NY Nw NYO NN WH WHO NO KOO RO wm wm mmm le

 

 

Case 3:20-mj-05031-DWC Document1 Filed 02/24/20 Page 6 of 7

(} Is incapable due to physical injury, physical incapacity, or other
physical limitation of submitting to a breath alcohol test, and the
defendant has refused to submit to a blood test.

1) Has refused to submit to a blood test at the request of the undersigned.

(] Was not offered an opportunity to take a breath alcohol test on an
instrument approved by the State Toxicologist or a federal agency for
such breath testing because:

O) The available instrument is currently out of order

L) The individual does not speak English and the implied consent
warnings are not available in a language that the defendant
understands

O

L] Submitted to a breath test on an instrument approved by the State
Toxicologist or a federal agency for such breath testing but the breath
alcohol concentration reading of __is not consistent with the
defendant’s level of impairment suggesting that the defendant is under
the influence of a drug.

 

9. A sample of blood extracted from the Subject if taken within a reasonable
period of time after she last operated, or was in physical control of, a motor vehicle, may
be tested to determine her current blood alcohol level and to detect the presence of any
drugs that may have impaired her ability to drive. This search warrant is being requested
within 3 hours and 30 minutes after the Subject ceased driving or was found in in
physical control of a motor vehicle.

CONCLUSION

10. For the reasons stated above, I request authority to direct a physician, a
registered nurse, a licensed practical nurse, a nursing assistant as defined in chapter
18.88A of the RCW, a physician assistant as defined in chapter 18.71A of the RCW,

a first responder as defined in chapter 18.73 of the RCW, an emergency medical
technician as defined in chapter 18.73 of the RCW, a health care assistant as defined in
chapter 18.135 of the RCW, or a technician trained in withdrawing blood to extract a

blood sample consisting of one or more tubes or vials from Laura Marline Lewis.

AFFIDAVIT OF IAN MCCRANIE UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
BLOOD WARRANT FOR LAURA MARLINE LEWIS - 5 SEATTLE, WASHINGTON 98101

(206) 553-7970
wo oH KH nH fF WY —

 

 

Case 3:20-mj-05031-DWC Document1 Filed 02/24/20 Page 7 of 7

11. This application for a warrant is being presented electronically pursuant to
Fed. R. Crim P. 4.1 & 41(d)(3).
I certify (or declare) under penalty of perjury under the laws of the United States

that the foregoing is true and correct to the best of my knowledge, information and belief.

Dated this 23rd day of February, 2020.
<p

Ian McCranie, Traffic Investigator
Joint Base Lewis-McChord

 

The above-named agent provided a sworn statement attesting to the truth of the

foregoing affidavit on 23rd day of February, 2020.

Dl tte

THE HON. DAVID W. CHRISTEL
UNITED STATES MAGISTRATE JUDGE

 

AFFIDAVIT OF IAN MCCRANIE UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
BLOOD WARRANT FOR LAURA MARLINE LEWIS - 6 SEATTLE, WASHINGTON 98101

(206) 553-7970
